        Case 1:18-cv-11245-PGG-OTW Document 56 Filed 05/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LUISA CASTAGNA ESPOSITO,

                            Plaintiff,
                                                                    ORDER
              v.
                                                              18 Civ. 11245 (PGG)
 CHRISTOPHER CHESTNUT, individually
 and as a partner of CHESTNUT, L.L.P., and
 WILLIE GARY, individually and as a
 partner of WILLIAMS, PARENTI, LEWIS
 & WATSON LLC,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               On April 20, 2020, Magistrate Judge Ona Wang issued a Report and

Recommendation (“R&R”) in which she recommended that the Amended Complaint be

dismissed but that pro se Plaintiff be offered leave to replead. (Dkt. No. 49) Both sides have

objected to the R&R. (Dkt. Nos. 50-55) Any responses to these objections are due by May 12,

2020.

Dated: New York, New York
       May 5, 2020
